OPINION
MORRISON, Judge.
This is an appeal from an order of the 144th District Court ordering appellant remanded to the custody of the Sheriff of Bexar County for delivery to agents of the State of Illinois, there to answer the charge of “Indecent Liberties with Child”.
No brief has been filed on appellant’s behalf; but we have examined the record and find that the State introduced copies of the laws of Illinois and adduced evidence that appellant was in the State of Illinois on the day alleged and that the offense for which appellant’s extradition was sought is a felony.
The judgment of the court remanding appellant for extradition is affirmed.